Citation Nr: 0814103	
Decision Date: 04/29/08    Archive Date: 05/08/08

DOCKET NO.  04-13 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  The propriety of the reduction of the evaluation of 
residuals of a lumbar spine injury from 60 percent to 20 
percent.

2.  The propriety of the severance of the total disability 
rating for compensation due to individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from November 1983 to 
October 1993.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In December 2006 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board's December 2006 remand directed that the veteran be 
informed of all of the laws and regulations pertaining to his 
claims for restoration of his disability rating and TDIU, 
particularly of §§ 3.343 and 3.344, which respectively 
pertain to severance of TDIU and stabilization of disability 
evaluations.  A summary of applicable laws and regulations 
with appropriate citations, and a discussion of how such laws 
and regulations affect the determination, were to be provided 
the veteran in a supplemental statement of the case (SSOC).  
38 C.F.R. § 19.29.  

Although a SSOC containing notice of the applicable laws and 
regulations was issued in September 2007, it was inexplicably 
not sent to the veteran's correct and most recent address of 
record.  Earlier correspondence from the RO and VA treatment 
records of record clearly indicate the veteran's current 
address of record.  Despite the fact that the SSOC was 
subsequently returned to VA undelivered, there is no 
indication that any further efforts were made to send the 
SSOC to the veteran's address of record in adherence with the 
Board's remand request.  As a result, a remand is required 
for compliance with the Board's remand.  Stegall v. West, 11 
Vet. App 268 (1998).  The Board regrets the additional delay.

Accordingly, the case is REMANDED for the following action:

Readjudicate the veteran's claims of 
whether the reduction in the rating 
assigned for the veteran's service-
connected residuals of a lumbar spine 
injury from 60 percent to 20 percent and 
termination of TDIU were proper.  If the 
claims remain denied, issue a SSOC to the 
veteran and his representative.  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits 
since February 2006, as well as text and 
consideration of the regulations 
pertaining to rating reductions in 38 
C.F.R. §§ 3.105, 3.343, 3.344 (2007), and 
text and consideration of the regulations 
pertaining to disability ratings for the 
spine under 38 C.F.R. § 4.71a and 
extraschedular ratings, 38 C.F.R. 
§ 3.321(b)(1) (2007).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



